United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5142                                                     September Term, 2020
                                                                FILED ON: DECEMBER 30, 2020

DONALD J. TRUMP, ET AL.,
                    APPELLANTS

v.

MAZARS USA, LLP AND COMMITTEE ON OVERSIGHT AND REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES,
                  APPELLEES


                     On Remand from the Supreme Court of the United States
                                          ______

        Before: TATEL, MILLETT and RAO, Circuit Judges.

                                         JUDGMENT

        This cause came to be heard on remand from the Supreme Court vacating this court’s
judgment and remanding the case for further proceedings consistent with its opinion in Trump v.
Mazars USA LLP, 140 S. Ct. 2019 (2020), and on the supplemental briefs, and argument of the
parties. On consideration thereof, it is

        ORDERED and ADJUDGED that given the Committee’s reliance on Chairwoman
Maloney’s Memo, see Supplemental Addendum to the Committee's Supplemental Brief, and its
stated intention to reissue the subpoena at the beginning of the new Congress, see Committee's
28(j) Letter, Dec. 21, 2020, the judgment of the district court be vacated and the case be
remanded to the District Court for further proceedings, consistent with the Supreme Court’s
opinion. We express no view as to whether this case will become moot when the subpoena
expires or as to the merits of the parties’ arguments.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R. 41.

                                            Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                      BY:    /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk